Citation Nr: 1450189	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected depression, which was rated as 30 percent disabling from November 29, 2005 to June 28, 2011.

2.  Entitlement to an increased rating for a cervical spine disability, which was rated as 10 percent disabling from November 29, 2005 to November 29, 2006, and has been rated as 20 percent disabling since November 29, 2006.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.    


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2000 to September 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Denver, Colorado RO.     

In August 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In May 2011, this matter was remanded for additional development and medical inquiry.  

The issue regarding a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in April 2014.  


FINDINGS OF FACT

1.  Between November 29, 2005 and March 23, 2007, the evidence of record indicates mild symptoms associated with the Veteran's depression.    

2.  From March 23, 2007 to June 28, 2011, the evidence of record indicates that the Veteran's depression had caused occupational and social impairment with deficiencies in most areas of his life.  

3.  The record does not indicate that, between November 29, 2005 and November 29, 2006, the Veteran had forward flexion of the cervical spine less than 30 degrees, had combined range of motion in his cervical spine of less than 170 degrees, or had muscle spasm, abnormal contour, reversed lordosis, or abnormal kyphosis.  

4.  Between November 29, 2006 and November 19, 2007, the Veteran did not have ankylosis or forward flexion of his cervical spine of 15 degrees or less.  

5.  From November 19, 2007, pain-free forward flexion of the Veteran's cervical spine has been less than 15 degrees.    


CONCLUSIONS OF LAW

1.  Prior to March 23, 2007, the criteria for a rating in excess of 30 percent, for the Veteran's service-connected depression, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

2.  From March 23, 2007 to June 28, 2011, the criteria for a 70 percent rating, for the Veteran's service-connected depression, had been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).

3.  Prior to November 29, 2006, the criteria for a rating in excess of 10 percent, for the Veteran's service-connected cervical spine disability, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2013).

4.  From November 29, 2006 to November 19, 2007, the criteria for a rating in excess of 20 percent, for the Veteran's service-connected cervical spine disability, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2013).

5.  From November 19, 2007, the criteria for a 30 percent rating, for the Veteran's service-connected cervical spine disability, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision on appeal by way of a December 2006 letter sent to the Veteran.  The letter informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements for service connection, for disability ratings, and for effective dates set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA obtained records from the Social Security Administration (SSA).  VA afforded the Veteran physical examinations, and afforded him the opportunity to give testimony before the Board, which he did in August 2010.  Moreover, the Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

The Claims for Increased Rating

The Veteran seeks higher disability ratings for depression and a cervical spine disability, each of which has been service connected since a March 2005 rating decision.  In that decision, the RO assigned a 30 percent evaluation for depression, and a 10 percent evaluation for the cervical spine disorder.  

On November 29, 2006, VA received the Veteran's claims for increased rating for these disorders.  In the March 2007 rating decision on appeal, the RO denied the Veteran's claims.  In subsequent rating decisions during the appeal period, higher ratings were assigned - depression has been rated as 100 percent disabling since June 28, 2011, while the cervical spine disorder has been rated as 20 percent disabling since November 29, 2006.  The Board will presume that the Veteran continues to maintain entitlement to higher ratings during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this decision, the Board will consider whether higher ratings have been warranted from November 29, 2005 (i.e., one year prior to the date of the Veteran's claims for increased rating) at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

The Board will address the Veteran's claims separately below.  

	Depression

As indicated earlier, VA rated the Veteran's depression as 30 percent disabling from November 29, 2005 until June 28, 2011, when VA assigned a 100 percent rating.  In this matter, the Board will assess whether a rating in excess of 30 percent was warranted from November 29, 2005 until June 28, 2011.  38 C.F.R. § 3.400.  

Major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  This DC uses the general rating formula for mental disorders, and authorizes ratings of 0, 10, 30, 50, 70, and 100 percent.  As the Veteran has been rated as 30 percent disabled between November 29, 2005 and June 28, 2011, the Board's analysis will be limited to whether a 50, 70, or 100 percent rating was warranted during this period.  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In rating psychiatric disorders, the Board also notes the relevance of Global Assessment of Functioning (GAF) scores.  A GAF Score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF Score of 31 to 40  denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Score of 41 to 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF Score of 61 to 70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual).  The GAF designation is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness," citing the Manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  The Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this matter, the evidence of record dated between November 29, 2005 and June 28, 2011 consists of VA treatment records, VA vocational rehabilitation (voc rehab) records, VA examination reports, private psychology reports, and lay statements from the Veteran.  Based on this evidence, a rating in excess of 30 percent was unwarranted prior to March 23, 2007.  Since then, a 70 percent rating has been warranted.  

	Prior to March 23, 2007

After a review of the evidence the Board finds that a rating in excess of 30 percent is not warranted prior to March 23, 2007.  The evidence dated until then consists of VA treatment records, voc rehab records, and a December 2006 VA compensation examination report.  

The VA treatment records show that the Veteran began VA therapy in early December 2006.  The Veteran complained of worsening depression symptoms.  The records reflect the Veteran's complaints regarding memories of his spouse who passed away from cancer in 2003, and regarding a recent funeral for his grandmother.  Additionally, the records note the Veteran's complaints of anger, particularly against his father.  Symptoms noted include sleep impairment, and memory and concentration impairment.  However, the records dated prior to March 23, 2007 generally indicate that the Veteran functioned well.  The records note that the Veteran had recently bought a home and generally describe the Veteran as fully alert, fully oriented, cooperative, with appropriate grooming, normal speech, intact language and memory, a normal and coherent thought process, good insight and judgment, and without serious suicidal or homicidal ideations or plans, and without any unusual thought content such as hallucinations or delusions.     

The findings in the December 2006 VA examination report similarly indicate mild to moderate symptoms.  In the report, the examiner indicated a review of the claims file, an interview of the Veteran, and examination of the Veteran.  The examiner noted that the Veteran worked part time as a driver, and attended college.  He was dressed casually and neatly groomed.  He was in no acute distress.  He showed full range of affect, and responses were given in a clear and lucid fashion.  The examiner stated that the Veteran had no problems with orientation, memory, or any other cognitive function.  The Veteran was noted to be independent in all behaviors and personal hygiene and all activities of daily living.  The examiner added that the Veteran had no history of alcohol or substance abuse, and had never been suicidal.  There was no history of hallucinations or delusions.  The examiner characterized the Veteran's depressive symptoms as mild to moderate and indicated that the Veteran's depression was complicated by prolonged, unresolved bereavement related to the death of his spouse in August 2003.  The examiner stated nevertheless that the depression did not prevent the Veteran from attending school or from being gainfully employed.  A GAF score of 60 was assigned.  

Lastly, the evidence in the Veteran's VA voc rehab folder does not indicate, prior to March 23, 2007, severe psychiatric symptoms.  Rather, the evidence dated during that period indicated that the Veteran was not in distress, and was focused on establishing a career.  



	From March 23, 2007

From March 23, 2007, however, the medical evidence of record indicates a worsening psychiatric condition.  On that date, the Veteran's treating VA nurse practitioner noted the Veteran's complaints of panic attacks "resulting in physical abuse to himself," and the Veteran's reports of "becoming disoriented, and wondering where he's going when he's driving."  The Veteran indicated having "violent thoughts of killing his mother," about which he reports to have had a plan, which he thought about daily.  The treatment records also note that the Veteran had daily thoughts of suicide but no definite plan.  The report states that the Veteran "demonstrates impaired judgment by walking around his home with a loaded gun thinking he has an intruder[.]"and, indicates that the Veteran could not sit still, and was always moving his neck and grabbing his neck.  The examiner also described the Veteran as grossly impaired psychologically.  

VA treatment records dated from March 23, 2007 continue to note severe symptoms.  The severe symptomatology noted in March 2007 is also reflected in private psychological examination reports from the Veteran's treating therapist and a physician associated with the therapist.  In reports dated from October 2007 through 2009, the psychologist described the Veteran's anger with family members and his tendency to isolate himself socially.  Psychological testing revealed "a severe range of conflict[,]" "significant feelings of mistrust[,]" and "Severe Depression."  The therapist also described the Veteran as "considerably ... anxious."  He was also noted to be irritable and to have sleep disturbances.  In a November 2007 report, the private physician noted the Veteran's "obviously severe" psychiatric symptomatology, and the Veteran's substance abuse with alcohol and narcotics to treat his symptoms.  The physician stated that the Veteran's psychiatric symptoms interfered with his activities of daily living.  

In a November 2007 letter from the Veteran's treating VA nurse practitioner, it is stated that the Veteran's PTSD caused an "inability to communication with others or even tolerate other people."  The nurse further stated that the Veteran was permanently and completely disabled by his psychiatric problems.  She further stated that the Veteran "will never be able to hold or even obtain gainful employment[.]"  Most of these findings were reiterated in an assessment of the Veteran's condition submitted to SSA in January 2009.  

The Veteran again underwent VA compensation examination in November 2007.  The November 2007 VA examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran were conducted.  The examiner described the Veteran as casually dressed and neatly groomed, articulate, logical, goal oriented, with grossly intact motor functioning.  The examiner stated that the Veteran likely had at least average intellect, and was a reasonable historian.  Psychological testing showed grossly intact long-term memory, visual motor, visual spatial skills, planning skills, and language and comprehension skills.  The Veteran denied thought insertion, thought withdrawal, or thought broadcasting.  He denied any active suicidal ideation, plans or history of attempts.  He also denied any active homicidal ideation, plans, or history of attempts, but he says he is "ready to defend himself."  The Veteran reported that he was not then working, but was attending school online.  The Veteran indicated that he subsisted on disability and vocational rehab allotments; and, he lives in a house by himself and is able to do basic activities of daily living including his own personal hygiene.  He indicated an ability to drive and run errands but at times, when he was unfamiliar with the area, he could become lost.  The Veteran reported that he had a girlfriend who he saw occasionally.  He denied being hospitalized for mental health reasons, but stated he was using Effexor and Clonazepam antidepressant and antianxiety medications.  

The examiner stated that the psychiatric symptoms would cause an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but there was generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  The examiner further stated that the Veteran retained cognitive, emotional, and behavioral capacities which suggest that he could do simple work tasks in a loosely supervised environment.  It was also noted that the Veteran was able to live on his own, and attend online classes.  

However, consistent with evidence dated since March 23, 2007, this examiner noted adverse symptomatology which indicated more severe occupational and social impairment.  The examiner described the Veteran as irritable, morose, and agitated during the interview, and that he used profanity.  The examiner noted difficulty with attention, focus and short-term memory, and stated that the Veteran did not know the exact day of the week.  The examiner noted impaired social functioning.  The examiner also noted the Veteran's complaints of sleep disturbance, emotional lability, crying, guilt, sadness, and anhedonia.  The Veteran reported ongoing problems associated with decreased concentration and difficulty with intimacy.  He further reported that he frequently awakens and is worried that someone is in the house.  He also patrols his perimeter, and is forgetful and isolative.  He endorsed periods of pressure and irritability and anxiety, panic attacks, and self-mutilative behavior such as hitting his hand.  He also reported flashbacks to his situations in military service (which he claims were classified) and to thinking about his wife.  Additionally, he reported seeing shadows, and at times he felt he had heard noises such as someone knocking on his bedroom, but he did not clearly hear auditory hallucinations of voices or see other visual stimuli.  He generally tries to stay at home, and feels very suspicious and mistrustful as if people were out to get him.  He indicated that he kept a .45 pistol.  The examiner found that the Veteran's symptoms required continuous medication.  Further, the examiner described the Veteran's symptoms as continuous, without any remissions during the past year. 

With regard to the Veteran's assertion that he served on classified missions during service, the examiner noted the Veteran's reported distress, flashbacks, and intrusive memories about the claimed missions.  Additionally, the Veteran reported being concerned that people are trying to harm him.  The examiner indicated that, because the Veteran did not elaborate, the examiner was unable to determine if the Veteran had symptoms of persistent re-experiencing, hypervigilance, hyperarousal, startle, or numbing (perhaps to be associated with a full diagnosis of PTSD).  A diagnosis of mood disorder, not otherwise specified, with depressive, possible psychotic, anxiety, possible hypomanic symptoms, alcohol abuse, and a cognitive disorder, was provided.  A GAF score of 55 was assigned.  

Evidence dated after November 2007 continues to indicate severe impairment.  In multiple reports from the Veteran's treating private psychologist dated in 2008 and 2009 (primarily received from SSA), the Veteran's severe symptoms are again recounted with descriptions of regression, panic attacks, suicide ideation, explosive behavior, confusion, anger, agitation, growing frustration, and inability to work.  Similarly, in a July 2010 letter from the treating VA nurse practitioner, it was again stated that the Veteran's symptoms render him unable to interact socially or occupationally.  The Board further notes that many of these symptoms led to a favorable SSA decision regarding disability benefits in November 2009.  

The Board notes that a January 2011 VA treatment report raises doubts about the Veteran's credibility.  The report details findings by a neuropsychologist following two separate tests of the Veteran's cognitive state.  

The results of the first test, conducted in September 2010, led the psychologist to doubt the reliability of the Veteran's responses.  During that test, the Veteran acted "dramatic."  The examiner stated that emotional and/or motivational factors were influencing the Veteran's performances to such an extent that the results were not interpretable.  It was noted that the Veteran's "effort" was extremely poor, worse than individuals with severe brain injury.  "[H]is scores were so poor, they suggested the possibility that he was intentionally providing incorrect answers."  The examiner further indicated that, following a discussion with the Veteran regarding these results, a retest in December 2010 indicated a serious effort on the Veteran's behalf.  This evidence tends to strengthen the possibility that the Veteran is not credible regarding the severity of his symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

However, subsequent comments by the neuropsychologist appear to weaken the impression that the Veteran had been exaggerating his condition (perhaps for monetary gain by receiving an increased rating).  Specifically, the January 2011 examiner stated that "the results of this evaluation suggest an individual who is in massive emotional distress and turmoil, to such a degree that assessing for neurologically-based weaknesses or deficits was very difficult."  Based on these comments, and despite the doubts raised by the earlier comments, the January 2011 report does not comprise evidence that preponderates against a showing of severe symptomatology since March 23, 2007.  

As indicated earlier, the Board has evaluated all the evidence of record addressing the Veteran's psychiatric state, to include the lay as well as the medical evidence.  Based on this evidence, the Board finds that the criteria for a rating in excess of 30 percent had not been met from November 29, 2005 until March 23, 2007.  The evidence dated prior to March 23, 2007 does not indicate severe symptoms, or the types of symptoms reserved for the next-highest rating of 50 percent under DC 9434.  The evidence at that time indicated that the Veteran had been experiencing an increase in symptoms, but that he was nevertheless only mildly impaired, both occupationally and socially.  38 C.F.R. § 4.130.  

As detailed above, however, a more severe impairment became apparent as of March 23, 2007.  In assessing the evidence of severe impairment from that date, the Board has considered the possibility that the severe psychiatric symptoms may be due to nonservice-connected disorders such as the diagnosed PTSD noted above, or diagnoses of bipolar disorder, affective disorder, and personality disorder noted in medical evidence received from SSA.  Nevertheless, the severe symptoms have been relevant in the Board's rating.  Simply put, the record does not provide for clear differentiation between symptoms due to the service-connected depression, and symptoms due to nonservice-connected psychiatric disorders.  For this reason, and considering VA's doctrine of reasonable doubt, the Board cannot find that the preponderance of the evidence of record demonstrates that the Veteran's severe psychiatric problems are due to the other disorders noted here (i.e., the nonservice-connected psychiatric disorders).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).  As such, the Board considers as relevant to this decision all evidence pertaining to the Veteran's multiple psychiatric disorders, which collectively indicate, between March 23, 2007 and June 28, 2011, deficiencies in most of the areas of his life to include work, judgment, thinking, and mood.  The evidence indicates that, during that period, the Veteran was illogical, prone to violent thoughts, obsessive, angry, hypervigilent, and that he regularly experienced panic attacks, and continually isolated himself.  Based on this evidence, a 70 percent rating had been warranted from March 23, 2007 to June 28, 2011.    

The Board does not find a 100 percent rating warranted during this period, however.  The evidence does not support the finding that the psychiatric problems caused total occupational and social impairment.  The Veteran had impairment in thought processes and communication, but it cannot be described as "gross."  Certain of the medical findings indicate that the Veteran has experienced some delusions or hallucinations, but the preponderance of the evidence indicates either limited or no delusions/hallucinations.  The evidence showed anger and irritability, but it cannot be found that the Veteran's symptoms caused him persistent danger of hurting himself or others.  The evidence shows that he was then able to perform activities of daily living to include personal hygiene requirements.  The evidence showed that he was fully oriented, and maintained a diminished but intact memory, judgment, and insight into his problems.  In short, despite the Veteran's severe symptoms, he was coherent and in self control between March 23, 2007 and June 28, 2011.  38 C.F.R. 4.130, Diagnostic Code 9434.

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 30 percent for the period of appeal prior to March 23, 2007.  From then until June 28, 2011, a 70 percent rating has been warranted.  The preponderance of the evidence is against any additional rating not granted in this decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

	Cervical Spine

As indicated earlier, the Veteran's cervical spine disorder was rated as 10 percent disabling in the year prior to the November 29, 2006 claim for increase, and has been rated as 20 percent disabling since then.  

Cervical spine disorders are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (whichever results in the higher evaluation).  38 C.F.R. § 4.71a.  Under these provisions, ratings of 10, 20, 30, 40, 60, and 100 percent are authorized for such disorders as intervertebral disc syndrome (IVDS), muscle spasm, limitation of motion, and ankylosis.  As the Veteran has been rated as at least 10 percent disabled during the appeal period, the Board will assess the criteria for ratings in excess of 10 percent.  

Under the General Rating Formula, a 20 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine. 

A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine. 

Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is authorized for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Code defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In this matter, the evidence of record dated since November 29, 2005 consists of VA treatment records, VA voc rehab records, treatment records from SSA, VA examination reports, and lay statements from the Veteran.  Based on this evidence, a rating in excess of 10 percent is unwarranted prior to November 29, 2006, a rating in excess of 20 percent is unwarranted prior to November 19, 2007, while a 30 percent rating has been warranted since then.  

	Prior to November 19, 2007

In December 2006, the Veteran underwent VA compensation examination of his neck.  The examiner found no evidence of incapacitating episodes, no evidence of radiation into the arms, found normal sensation in the upper extremities, noted mild degenerative joint disease, and, on examination, noted 45 degrees forward flexion.  The examiner noted mild pain and fatigability on extension but not on flexion.  This evidence does not support a rating in excess of 20 percent.  

	From November 19, 2007
	
The Veteran underwent the second VA compensation examination into his cervical spine on November 19, 2007.  The report noted no evidence of incapacitating episodes.  However, the examiner noted the Veteran's complaints of increasing pain, intermittent tingling in his arms and fingers, with forward flexion of 15 degrees with onset of pain at 10 degrees.  This latter finding would normally, on its own, justify an increased rating to 30 percent, as the Veteran's pain-free motion was then less than 15 degrees flexion.  See Deluca, supra.  However, the November 2007 examiner questioned the Veteran's veracity.  The examiner indicated that the Veteran displayed pain-free movement of his neck to 30 degrees forward flexion earlier in the interview while conversing with the examiner.  The examiner indicated that the complaints of pain and limited motion manifested during the formal range of motion testing, in contrast to the unimpaired movement earlier in the interview, undermined the reliability of the findings.  The examiner also noted excellent muscle bulk in the Veteran's upper extremities, only mild muscle tightness in the neck despite the Veteran's complaints of significant pain on palpation, and noted upper extremity strength of 5/5.  Further, x-ray evidence indicated only mild degenerative changes.  

Standing alone, the November 2007 examination results would not support a higher rating here.  See Caluza, supra.  However, despite the doubt surrounding the November 19, 2007 results, an increased rating will be granted effective that date based on evidence dated later in the appeal period - in particular, the results noted in the June 2011 VA compensation examination report.  As such, the Veteran will received the benefit of the doubt surrounding the actual severity of his cervical spine disorder.  38 U.S.C.A. § 5107(b).   

The June 2011 VA examiner noted the Veteran's complaints of extreme pain, radiation into his upper extremities, limitation, and upper extremity weakness.  During the examination, the examiner noted "impressive pain behaviors (vocalization, hyperventilating, and holding his fist up in the air at various times throughout the physical examination.)"  The examiner noted no ankylosis or incapacitating episodes, and found that the Veteran was neurologically sound.  However, the examiner noted spasm "significant enough to alter spinal contour, causing loss of the normal lordosis, and to contribute to slowed gait and mobility."  The examiner also stated that the Veteran was tender to palpation throughout the cervical spine area.  And on range of motion testing, there was pain throughout the 30 degrees flexion noted.  These results support the range of motion findings noted on November 19, 2007.  

Furthermore, none of the medical evidence found in treatment records - from either VA, private institutions, or SSA - comprises a preponderance of the evidence that counters the November 2007 and June 2011 medical findings.  Although certain records omit mention of the cervical spine disability, none indicates expressly a pain-free forward flexion in excess of 15 degrees.  

In sum, a rating in excess of 10 percent is unwarranted prior to November 29, 2006, and a rating in excess of 20 percent is unwarranted from November 29, 2006 to November 19, 2007.  From November 19, 2007, an increased rating to 30 percent rating is warranted.  The preponderance of the evidence is against any additional rating increase here.  See Gilbert, supra.    

	Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's psychiatric and cervical spine disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.130.  Further, the Veteran did not manifest the symptomatology that would have warranted schedular ratings higher than those granted here.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 10 percent rating for a right shoulder disorder, in addition to the staged ratings noted above for the psychiatric and neck disorders.  The Veteran has at no point during the current appeal indicated that his service-connected psychiatric and neck disorders result in further disability when looked at in combination with the service-connected shoulder disability.  

Therefore, the Board finds that the schedular criteria adequately describe the Veteran's psychiatric and neck disorders.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).





ORDER

Prior to March 23, 2007, entitlement to a rating in excess of 30 percent, for the Veteran's depression, is denied.  

Between March 23, 2007 and June 28, 2011, entitlement to a 70 percent rating, for the Veteran's depression, is granted, subject to laws and regulations governing the payment of monetary awards.  
 
Prior to November 29, 2006, entitlement to a rating in excess of 10 percent, for the Veteran's cervical spine disability, is denied.  

From November 29, 2006 to November 19, 2007, entitlement to a rating in excess of 20 percent, for Veteran's cervical spine disability, is denied.   

From November 19, 2007, entitlement to a 30 percent rating, for the Veteran's cervical spine disability, is granted, subject to laws and regulations governing the payment of monetary awards.  

 
REMAND

The Veteran has asserted that disability caused by his psychiatric and neck disorders, and by pharmacological treatment of these disorders, renders him unemployable.  Based on his assertions, and the evidence in support of his claims, a TDIU is for consideration in this matter.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

With regard to whether the Veteran is employable, the evidence of record is currently divided.  Certain evidence, such as the SSA decision awarding disability benefits and the VA's award of 100 percent for depression, tends to indicate that the Veteran has not been employable during the appeal period commencing on November 29, 2005.  Certain other evidence indicates, however, that the Veteran has been capable of productive employment during the appeal period.   

A remand is warranted so that a VA physician can comment on this issue.  Importantly, when determining whether a TDIU has been warranted, the entire appeal period from November 29, 2005 should be considered.  See Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.  The most recent records in the claims file are dated in April 2013.  

2.  After the above development has been completed, the Veteran should be scheduled for a VA examination for TDIU to determine the current severity of his cervical spine, right shoulder, and psychiatric disabilities.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  

The examiner is requested to provide a full examination of the Veteran's service-connected disorders, and then provide information concerning the functional impairment that results solely from the service-connected disabilities.  The examiner should also address any functional impairment resulting from any medication that the Veteran takes for the service-connected disorders.  

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.
 
4.  After completing any additional development deemed necessary, the AOJ should readjudicate the TDIU issue in light of any additional evidence added to the record assembled for appellate review.  If the claim is denied,  issue a SSOC and provide an opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


